Citation Nr: 0612206	
Decision Date: 04/28/06    Archive Date: 05/09/06

DOCKET NO.  01-04 449A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a soft 
palate lesion.   
 
2.  Entitlement to service connection for a lung disorder.   
 
3.  Entitlement to service connection for a left knee 
disability.   
 
4.  Entitlement to service connection for left ankle and foot 
disabilities.   
 
5.  Entitlement to service connection for a low back 
disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1996 to May 2000.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2000 RO rating decision which 
denied service connection for residuals of a soft palate 
lesion (claimed as a dental condition), a lung disorder, a 
left knee disability, left ankle and foot disabilities, and 
for a low back disability.  

The Board notes in December 2000 and January 2006 statements, 
the veteran's representative raised the issues of entitlement 
to service connection for a right knee disability and for a 
right ankle disability.  Those issues are not before the 
Board at this time and are referred to the RO for appropriate 
action.  

The present Board decision addresses the issues of 
entitlement to service connection for a soft palate lesion, a 
lung disorder, a left knee disability, and for left ankle and 
foot disabilities.  The issue of entitlement to service 
connection for a low back disability is the subject of the 
remand at the end of the decision.  


FINDINGS OF FACT

1.  The veteran does not currently have residuals of a soft 
palate lesion.  

2.  The veteran does not currently have a lung disorder.  

3.  Any current left knee disability was not present during 
service or for years thereafter, and was not caused by any 
incident of service.  

4.  Any current left ankle and foot disabilities were not 
present during service or for years thereafter, and were not 
caused by any incident of service.  


CONCLUSIONS OF LAW

1.  Residuals of a soft palate lesion were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  

2.  A lung disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2005).  

3.  A left knee disability was not incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303 (2005).  

4.  Left ankle and foot disabilities were not incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  
Service connection will be presumed for certain chronic 
diseases if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  

I.  Residuals of a Soft Palate Lesion

The veteran had active service from July 1996 to May 2000.  
His service medical records indicate that he was treated for 
a soft palate lesion during service.  A November 1998 dental 
treatment entry noted that the veteran was provided with 
Kenalog Orabase and Decadron Elixir to apply to a left palate 
ulcer for a duration of one week.  A December 1998 dental 
entry noted that the veteran had an ulceration at the 
posterior soft palate that was not painful and of unknown 
duration.  It was noted that a biopsy of the ulceration would 
be performed.  A December 1998 consultation report noted an 
assessment of left posterior palatal ulceration of unknown 
duration.  Another December 1998 dental entry indicated that 
the veteran was seen for follow-up of a left palate lesion 
noted earlier in December 1998. 

A January 1999 dental treatment entry noted that the veteran 
was seen for removal of a left soft palate lesion that had 
not healed.  It was noted that the histology was consistent 
with a traumatic-like granuloma that probably needed to be 
fully excised.  Another January 1998 dental entry noted that 
the veteran was referred for an excisional biopsy of the left 
soft palate.  A January 1999 hospital report noted that the 
veteran was admitted for a chronic soft palate lesion and 
that he underwent an excisional biopsy.  It was noted that 
the veteran was tolerating postoperatively with no 
hemorrhage.  

Post-service private and VA treatment records do not show 
treatment for any residuals of a soft palate lesion.  In 
fact, the first possible clinical reference to any such 
problem of record is in September 2003, more than three years 
after the veteran's separation from service.  The United 
States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

A September 2003 VA dental treatment entry noted that the 
veteran complained of a dental disorder.  It was reported 
that he underwent a comprehensive oral evaluation.  The 
examiner indicated that the veteran had excellent dentition 
and oral health at that time, and that the case was closed.  

A September 2003 VA dental and oral examination report noted 
that all medical records were reviewed.  The veteran 
complained of pain and discomfort on the left side of the 
palate when chewing his food.  The examiner discussed the 
veteran's medical reports in detail.  The examiner noted that 
the medical records showed documented evidence of a left 
posterior palatal ulceration in December 1998 and that the 
veteran underwent an excisional biopsy in January 1999.  It 
was noted that the diagnosis established for the lesion was a 
traumatic granuloma which was a benign lesion.  The examiner 
reported that the veteran had excellent dentition and oral 
health and that the soft palate had good normal appearance 
and texture.  The examiner noted that there were no signs of 
soft tissue lesions in the oral cavity at the time of the 
examination.  The diagnosis was noncontributory.  

The Board finds that the post-service medical evidence fails 
to show any medical diagnosis showing residuals of a soft 
palate lesion.  Clearly, negative evidence against the claim.  

One requirement for service connection is the presence of a 
current claimed disability.  Degmetich v. Brown, 104 F.23d 
1328 (1997).  The evidence indicates no present residuals of 
a soft palate lesion, and thus service connection is not 
warranted.  The examiner at the September 2003 VA dental and 
oral examination, after a review of the claims file, 
specifically found that the veteran's soft tissue palate had 
a good normal appearance and texture and that there were no 
signs of soft tissue lesions in the oral cavity.  

The veteran has alleged that he has current residuals of a 
soft palate lesion.  However, the veteran, as a layman, is 
not competent to give a medical opinion on the diagnosis or 
etiology of a condition.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  

The Board concludes that claimed residuals of a soft palate 
lesion were neither incurred in nor aggravated by active 
service.  As the preponderance of the evidence is against the 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim for service connection for residuals of a soft palate 
lesion must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  



II.  Lung Disorder

The veteran's service medical records for his July 1996 to 
May 2000 period of active service show no complaints, 
findings, or diagnoses of any lung problems.  Evaluations of 
the veteran during that time make no reference to any lung 
disorder.  These facts provide negative evidence against this 
claim.  

Post-service private and VA treatment records do not show 
treatment for a lung disorder, which provides further 
negative evidence against this claim.  

One requirement for service connection is the presence of a 
current claimed disability.  Degmetich v. Brown, 104 F.23d 
1328 (1997).  The evidence indicates no present lung 
disorder, and thus service connection is not warranted.  The 
veteran has alleged that he has a current lung disorder.  
However, the veteran, as a layman, is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The Board concludes that claimed lung disorder was neither 
incurred in nor aggravated by active service.  As the 
preponderance of the evidence is against the claim, the 
benefit-of-the-doubt rule does not apply, and the claim for 
service connection for residuals of a lung disorder must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet.App. 49 (1990).  

III.  Left Knee and Left Ankle and Foot Disabilities

The veteran's service medical records for his July 1996 to 
May 2000 period of active service show no complaints, 
findings, or diagnoses of any left knee, left ankle, or left 
foot problems.  Evaluations of the veteran during that time 
make no reference to any such disorders.  These facts provide 
negative evidence against these claims.  

The first post-service clinical reference to any possible 
left knee, left ankle, or left foot problems is in May 2000, 
after the veteran's separation from service, and the first 
evidence of any possible diagnosed left knee, left ankle, or 
left foot problems is in September 2003, more than three 
years after the veteran's separation from service.  The 
United States Court of Appeals for the Federal Circuit has 
determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson 
v. Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).  

A May 2000 VA radiological report, as to the veteran's left 
knee, related an impression of a normal examination.  No left 
knee disability was diagnosed.  A May 2000 VA radiological 
report, as to the veteran's left ankle, noted that the 
veteran was evaluated for status post an old fracture of the 
left ankle.  The impression was a normal examination.  No 
left ankle or foot disabilities were diagnosed.  

A September 2003 VA podiatry examination noted that the 
veteran reported that he went to sick call during service due 
to discomfort in the plantar aspect of his feet and heels.  
He stated that he had not visited any physicians for 
bilateral foot pain since his discharge from service in May 
2000.  The veteran stated that he had on and off moderate 
pain on the plantar aspect of the feet associated with 
occasional swelling of the feet and toes.  He also noted that 
he had pain in his heels.  The diagnosis was bilateral feet 
metatarsalgia, clinically.  

A September 2003 VA orthopedic examination report noted that 
the veteran's claims file was reviewed.  The veteran reported 
that he went to sick call during service for a left knee 
condition and that he was treated with Motrin.  The veteran 
also stated that he had a history of ankle sprains after 
playing basketball.  He indicated that he had on and off 
moderate pain on the medial and lateral aspect of the ankles 
and on and off bilateral knee pain, more prominent on the 
left knee, associated with deformity of the left knee.  The 
veteran also referred to occasional giving way of the left 
knee.  The diagnoses included negative musculoskeletal 
bilateral knee and ankle joint examination.  The examiner 
noted that X-rays of the left knee performed at a VA facility 
in May 2000 were reviewed carefully.  The examiner commented 
that there was no evidence in the claims file for subsequent 
regular treatment for alleged conditions of the knees and 
ankles.  The examiner also stated that it was his opinion 
that the present bilateral knee and ankle conditions (if any) 
were not at least as likely than not related to service.  

A subsequent September 2003 VA radiological report noted that 
the veteran had a history of chronic bilateral knee pain.  It 
was noted that on examination, there was a prominent left 
tibial tuberosity and that Osgood Schlatter's disease should 
be ruled out.  It was further reported that the veteran 
stated that he had chronic sprains in service of the ankles 
and that a bony deformity of the ankle or post-traumatic 
arthritis should be ruled out.  The report related 
impressions of no knee abnormalities identified and no feet 
abnormalities identified.  There were no diagnoses of any 
actual left knee, left ankle, or left foot disabilities.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that any references to any current left 
knee, left ankle, or left foot problems beginning during 
service, such as noted at the September 2003 VA podiatry and 
orthopedic examinations and in the September 2003 VA 
radiological report, were apparently solely based on a 
history provided by the veteran, and are not probative in 
linking any current left knee, left ankle, or left foot 
disabilities with service.  See Reonal v. Brown, 5 Vet.App. 
458 (1995).  

Additionally, after a review of the veteran's claims folder, 
the VA examiner at the September 2003 VA orthopedic 
examination found that there was a negative musculoskeletal 
bilateral knee and ankle joint examination.  The examiner 
specifically stated that it was his opinion that the present 
bilateral knee and ankle conditions (if any) were not at 
least as likely as not related to service.  This opinion 
clearly provides negative evidence against the claims for 
service connection for a left knee disability and a left 
ankle disability.  Additionally, the examiner reviewed the 
veteran's claims file and this opinion is considered the most 
probative in this case.  

One requirement for service connection is the presence of a 
current claimed disability.  Degmetich v. Brown, 104 F.23d 
1328 (1997).  The Board notes that it is unclear whether the 
veteran actually has any current left knee or ankle 
disabilities.  There are no actual diagnoses of any such 
disorders of record.  As to a left foot disability, the only 
diagnosis of record is bilateral feet metatarsalgia, 
clinically.  Even assuming present left knee and left ankle 
disabilities, as well as a current diagnosed left foot 
disability, there is no medical evidence indicating that any 
such disabilities are related to the veteran's period of 
service.  In fact, the medical evidence provides negative 
evidence against such a finding, indicating that any current 
left knee, left ankle, or left foot disabilities began years 
after service, without any relationship to service.  

The veteran has alleged in statements and in his testimony 
that any current left knee and left ankle and foot 
disabilities had their onset during his period of service.  
However, the veteran, as a layman, is not competent to give a 
medical opinion on the diagnosis or etiology of a condition.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

The weight of the competent evidence demonstrates that any 
current left knee and left ankle and foot disabilities began 
years after the veteran's period of service and were not 
caused by any incident of service.  The Board concludes that 
left knee and left ankle and foot disabilities were neither 
incurred in nor aggravated by service.  As the preponderance 
of the evidence is against these claims, the benefit-of-the-
doubt rule does not apply, and the claims for service 
connection must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112, 120-21 (2004).  

Here, the RO sent a rating decision in July 2000, a statement 
of the case in May 2001, correspondence in August 2003, a 
supplemental statement of the case in September 2003, a 
supplemental statement of the case in October 2004, a 
supplemental statement of the case in March 2005, and 
correspondence in November 2005.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claims, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of that claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, No. 05-7157, __ F.3d __, 2006 WL 861143 (Fed. 
Cir.  Apr. 5, 2006) (specifically declining to address 
harmless error doctrine); see also Dingess v. Nicholson, No. 
01-1917, __ Vet. App. __, 2006 WL 519755 (Vet. App. Mar. 3, 
2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty to notify prior to the 
adjudication in the November 2005 supplemental statement of 
the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.  


ORDER

Service connection for residuals of a soft palate lesion is 
denied.  

Service connection for a lung disorder is denied.  

Service connection for a left knee disability is denied.  

Service connection for left ankle and foot disabilities is 
denied.  



REMAND

The other issue on appeal is entitlement to service 
connection for a low back disability.  

The veteran's service medical records indicate that he was 
apparently seen in March 2000 for complaints of low back 
pain.  A treatment entry, apparently dated in March 2000, 
noted that the veteran reported that his back pain began two 
years earlier when he was performing physical training.  He 
reported that he had a constant ache and that even when he 
slept his back would hurt.  A diagnosis was not indicated.  
Another entry, also apparently dated in March 2000, noted 
that the veteran complained of low back pain.  He reported 
that the low back pain started two years earlier while 
performing physical training.  The assessment was chronic low 
back pain.  The service medical records also indicate that 
the veteran was treated for a right ankle sprain in August 
1996.  

Post-service private and VA treatment records show treatment 
for variously diagnosed low back problems.  

A May 2000 VA radiological report, as to the veteran's 
lumbosacral spine, performed in the same month as the 
veteran's separation from service, noted that the veteran was 
evaluated for low back pain.  The impression was a normal 
examination.  

A March 2001 VA treatment entry noted that the veteran 
complained of chronic pain over the lumbar area of his back.  
He reported that he started feeling the pain while running 
during military exercises in 1998.  The assessment included 
low back pain.  A June 2001 VA report of a magnetic resonance 
imaging (MRI) study related an impression of straightening of 
the lumbar lordosis.  The assessment was low back pain 
secondary to muscle spasm.  A July 2001 VA treatment entry 
noted an assessment of chronic low back pain.  

The veteran was last afforded a VA spine examination in 
September 1993.  The diagnoses were lumbar paravertebral 
myositis and paravertebral muscle spasms with mild diffuse 
disc bulges noted at the L3-L4 and the L4-L5 level with 
associated early degenerative changes of the posterior 
elements from the L4-L5 to L5-S1 levels by MRI of the lumbar 
spine dated September 2003.  

A September 2003 VA orthopedic examination report noted that 
the veteran's claims file was reviewed.  The examiner stated 
that it was his opinion that the present low back disability 
was not at least as likely than not related to service.  

A subsequent May 2004 statement from Dr. O. Sarriera Rocafort 
indicated that the veteran suffered from severe pain of his 
lower back and radiation to the inferior extremities.  Dr. 
Sarriera Rocafort stated that an MRI was performed and that 
the veteran was diagnosed with a herniation at the L4, L5-S1, 
vertebrae with severe muscular spasm with the possibility of 
damages occurring during a military march or four years of 
loud explosions during military exercises.  

Additionally, a December 2005 statement from A. R. Chinea, 
M.D., reported that the veteran's VA medical records were 
reviewed carefully, including records from his period of 
service from July 1996 to May 2000.  Dr. Chinea specifically 
referred to the diagnoses at the September 2003 VA spine 
examination.  It was noted that the veteran was treated in 
August 1996 for a right ankle sprain.  Dr. Chinea also stated 
that the veteran was treated in March 2000 (during service) 
for chronic low back pain and that he explained that his back 
condition started after his ankle sprain.  Dr. Chinea also 
referred to other private and VA treatment reports.  

Dr. Chinea stated that it was his opinion that the veteran 
started with his back problems after he had his right ankle 
sprain.  Dr. Chinea commented that the veteran had to use a 
cane and that he had some gait problems.  Dr. Chinea remarked 
that such injury was the trigger of the veteran's low back 
pain and that the running and road marches could aggravate 
his back condition.  The Board observes that the March 2000 
treatment entry referred to above by Dr. Chinea did not 
include any statements from the veteran that his back 
condition started after his ankle sprain.  

The Board notes that although the veteran was afforded VA 
spine and orthopedic examinations in September 2003 that 
included a negative etiological opinion, the subsequent 
statements from Dr. Sarriera Rocafort and Dr. Chinea relate 
the veteran's low back disability to his period of service.  
However, there is no indication that Dr. Sarriera reviewed 
the veteran's claims file and the report from Dr. Chinea 
includes an incorrect recitation of a March 2000 treatment 
report during the veteran's period of service.  Also, the VA 
examiner at the September 2003 VA examinations was not able 
to review the subsequent statements from Dr. Sarriera 
Rocafort and Dr. Chinea indicating a possible relationship 
between the veteran's current low back disability and his 
period of service.  

Additionally, in a December 2005 authorization, the veteran 
reported that he was in a car accident around 1998 or 1999 
and that he was treated for his back at the Landstuhl 
Regional Medical Center.  There has not been an attempt to 
obtain such records.  

Given such factors, it is the judgment of the Board that the 
duty to assist the veteran with his claim includes providing 
him with a VA examination with an etiological opinion and 
attempting to obtain any records from the Landstuhl Regional 
Medical Center.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).  

Accordingly, this issue is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C., for the 
following:  

1.  Contact the National Personnel Records 
Center (NPRC), or any other appropriate 
service department offices, and request 
that a search be conducted for any 
treatment records, as to the veteran's low 
back, at the Landstuhl Regional Medical 
Center from 1998 to 1999.  If more details 
are required to conduct such search, the 
veteran should be asked to provide the 
necessary information.  The results of 
such request, whether successful or 
unsuccessful, should be documented in the 
claims file, and the veteran informed of 
any negative results.  

2.  Have the veteran undergo a VA 
examination to determine the nature and 
etiology of his claimed low back 
disability.  The claims folder must be 
provided to and reviewed by the examiner 
in conjunction with the examination.  The 
examiner should diagnose all current low 
back disabilities.  Based on a review of 
historical records and medical principles, 
the examiner should provide a medical 
opinion, with adequate rationale, as to 
the approximate date of onset and etiology 
of any diagnosed low back disabilities, 
including any relationship with the 
veteran's period of service.  The examiner 
should specifically comment on the 
statements from Dr. Sarriera Rocafort and 
Dr. Chinea.  

3.  Thereafter, review the veteran's claim 
for entitlement to service connection for 
a low back disability.  If the claim is 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).  


______________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


